SULLIVAN, J.
In the absence of a bill of exceptions showing on what ground the court vacated the judgment of the plaintiff and thereafter rendered judgment for defendant, it is presumed as a matter of law that the court acted within its right, because it might have rendered judgment for defendant on the ground that it had no jurisdiction. Again the court might have changed its judgment upon the theory that in entering judgment for plaintiff it intended to enter judgment for defendant and thus the change was made to correct a clerical error. Again it may be that upon examination of'the plaintiff’s claim the court came to the conclusion that there could be no recovery as there was no legal liability and thus there are many reasons which naturally come to the legal mind as to why the court found it necessary to render judgment for defendant after vacating judgment for the plaintiff. None of these reasons however might exist but it is impossible so to determine for the reason that there is no bill of exceptions by which the reviewing court might be guided and thus it is impossible for us as a reviewing court to reverse the judgment because of the alleged error assigned.
Thus holding the judgment of the Common Pleas Court is hereby affirmed.
Vickery, PJ and Levine, J, concur.